Case 3:20-cv-00303-NJR Document 1 Filed 03/24/20 Page 1 of 8 Page ID #1




                                                    20-303-NJR
Case 3:20-cv-00303-NJR Document 1 Filed 03/24/20 Page 2 of 8 Page ID #2
Case 3:20-cv-00303-NJR Document 1 Filed 03/24/20 Page 3 of 8 Page ID #3
Case 3:20-cv-00303-NJR Document 1 Filed 03/24/20 Page 4 of 8 Page ID #4
Case 3:20-cv-00303-NJR Document 1 Filed 03/24/20 Page 5 of 8 Page ID #5
Case 3:20-cv-00303-NJR Document 1 Filed 03/24/20 Page 6 of 8 Page ID #6
Case 3:20-cv-00303-NJR Document 1 Filed 03/24/20 Page 7 of 8 Page ID #7
Case 3:20-cv-00303-NJR Document 1 Filed 03/24/20 Page 8 of 8 Page ID #8
